Citation Nr: 0816593	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  97-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  His DD Form 214 indicates he was released 
from active service and transferred to the Army Reserves.  
That service has not been verified.  

This appeal arises from a Jun 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) in a February 2006 
remand noted the veteran asserted his current nervous 
disorder and cardiovascular disorder developed while he was 
serving in the Puerto Rico National Guard in 1959.  He 
submitted a statement from his private physician which 
indicated the veteran had been treated in 1959 for his 
nervous and cardiovascular disorders.  

In its Remand the Board asked the RO to attempt to obtain the 
records of the private physician who treated the veteran 
since 1959, and to contact the Puerto Rico Adjutant General 
for any available service medical records.  It does not 
appear, however, that the office of the Adjutant General was 
contacted.  Rather, it appears the National Personnel Records 
Center was contacted, as had occurred previously, and that 
office had no additional records.  As requested previously, 
the office of the Puerto Rico, Adjutant General should be 
contacted to provide any available service medical records it 
may have relating to the veteran.  

With respect to securing the records from the private 
physician, the RO sent the veteran a 7 page form letter, that 
did not clearly request the input he needed to supply to 
attempt to obtain the records the Board sought.  Another 
attempt to obtain these records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should again request the veteran 
identify the unit(s) to which he was 
attached, during any of his service 
with the National Guard or Reserves.   

2.  VA should ask the veteran to 
provide authorization for the release 
of his records of treatment by Dr. 
Santiago L. Loyola that date from 1959 
to the present.  Then, VA should 
contact Dr. Loyola, and request he 
provided copies of the records which 
the veteran authorized him to release.  

3.  VA should write a letter to the 
Adjutant General of Puerto Rico 
requesting any service medical records 
it may possess that are related to the 
veteran.  If no records exist, a 
specific response to that effect should 
be requested.  

4.  Thereafter, the record should be 
reviewed, and the veteran's claims re-
adjudicated.  If the benefits sought on 
appeal remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



